Motion by appellant to amend remittitur granted to the following extent: *942by adding to the decision and order, [27 A D 2d 802], both dated February 20, 1967, the following: “Upon the appeal herein, appellant contended that he was denied due process of law, a fair trial and equal protection of the laws under the Fifth, Sixth and Fourteenth Amendments to the Constitution of the United States and Article one, sections 6 and 11 of the Constitution of the State of New York. This court held that appellant’s constitutional rights were not violated.” Ughetta, Acting P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.